DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 4-22-22 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-22-22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe US2014/0318575 (US’575).

Regarding claim 1, US’575 teaches a protective cover for an electrostatic chuck may include a conductive wafer and a plasma resistant ceramic layer on at least one surface of the conductive wafer (abstract). US’575 further a substrate support assembly 148 includes a mounting plate 162 supporting a pedestal 152 (shaft), and an electrostatic chuck 150 (a platen coupled with the shaft along a first surface of the platen). The electrostatic chuck 150 further includes a thermally conductive base 164 bonded to a ceramic body (referred to as an electrostatic puck 166) via a bond 138. The substrate support assembly 148 is disposed in the interior volume 106 of the processing chamber 100 (a chamber body comprising sidewalls and a base, the chamber body defining an internal volume) below the gas distribution assembly 130. Figure one shows that the shaft extending through the base of the chamber body. The substrate support assembly 148 holds a substrate during processing (the substrate support assembly is configured to support a substrate within the internal volume), and may additionally hold a protective cover 144 during a cleaning process (a cover plate positioned on the platen of the substrate support assembly along a second surface of the platen opposite the first surface) (para. 22-23, see fig. 1). FIGS. 2A-2C depict various views of one embodiment of a protective cover 205 for an electrostatic chuck. FIG. 2A depicts a top surface 210 and side walls 215 of the protective cover 205. FIG. 2B depicts a bottom surface 220 and side walls 215 of the protective cover 205. FIG. 2C depicts a cross sectional side view of the protective cover 205 (para. 28). The exterior top surface 210 and side walls 215 (a flange extending about an exterior region of the cover plate) of the protective cover 205 are composed of the plasma resistant ceramic layer 209. The bottom surface 220 of the protective cover includes an inner region 225 (interior volume) made up of the solid bulk conductive wafer 207 and an outer perimeter 230 made up of the plasma resistant ceramic layer 209 (para. 34). FIGS. 3-5 illustrate cross sectional side views of various embodiments for protective covers. FIG. 3 depicts a cross sectional side view of a protective cover 305 having a conductive wafer 307 completely coated on a top surface 310, side walls 315 and bottom surface 320 by a plasma resistant ceramic layer 309. Some plasma resistant ceramics such as YAG have a high hardness and will not wear out due to contact with an electrostatic chuck (the flange in direct contact with the platen). If such plasma resistant ceramic materials are used, then prolonged contact of the plasma resistant ceramic layer 309 to the electrostatic chuck should not introduce particle contamination (para. 41). US’575 further shows that the ceramic coating 209/309/407/507 has a upper wall covering the inner region made up of the conductive material and therefore offset from the bottom of the perimeter (an upper wall vertically offset from the flange, the interior volume the interior volume is defined between the upper wall and the platen of the substrate support assembly) (see fig. 2-5, para. 41-47). Therefore, US’575 teaches a semiconductor processing system comprising: a chamber body comprising sidewalls and a base, the chamber body defining an internal volume; a substrate support assembly having a shaft and a platen coupled with the shaft along a first surface of the platen, the substrate support assembly extending through the base of the chamber body, wherein the substrate support assembly is configured to support a substrate within the internal volume; and a cover plate positioned on the platen of the substrate support assembly along a second surface of the platen opposite the first surface, the cover plate comprising: a flange extending about an exterior region of the cover plate, the flange in direct contact with the platen; and an upper wall vertically offset from the flange, wherein an interior volume is defined between the upper wall.

Within the above discussed embodiments US’575 does not teach an embodiment where both the flange is in direct contact with the platen and the interior volume is defined between the upper wall and the platen of the substrate support assembly.

However, US’575 teaches embodiments where the entire inner region is covered by the ceramic coating when the ceramic coating makes contact with the electrostatic chuck, and embodiments where only the top and side portions of the inner region are covered by the insulating cover to define the inner region between the upper wall and the platen of the substrate support assembly (see fig. 3 and 5). Therefore, one of ordinary skill in the art would know they could combine the embodiments of fig. 2-3 and 5 to include the outer perimeter 530 making contact with the electrostatic chuck such that the flange in direct contact with the platen and the interior volume is defined between the upper wall and the platen of the substrate support assembly.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’575 to include where the flange in direct contact with the platen and the interior volume is defined between the upper wall and the platen of the substrate support assembly because US’575 teaches the flange in direct contact with the platen and an alternative embodiment where the interior volume is defined between the upper wall and the platen of the substrate support assembly and it is prima facie obvious to combine two configuration each of which is taught by the prior art to be useful for the same purpose, in order to form a third configuration to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

Regarding claim 2, the modified system of US’575 teaches the semiconductor processing system of claim 1. US’575 further teaches that the ceramic protective layer of the cover and the electrostatic chuck can be made of a ceramic including plasma resistant ceramic materials (para. 23, 31-33). Therefore, US’575 further teaches wherein the cover plate is composed of the same material as the substrate support assembly.

Regarding claim 3, the modified system of US’575 teaches the semiconductor processing system of claim 1. US’575 further teaches the thickness of the inner region can be between about 100 microns to about 2 mm thick (para. 30). Therefore, US’575 further teaches wherein the interior volume is characterized by a height of less than or about 5 mm.

Regarding claim 4, the modified system of US’575 teaches the semiconductor processing system of claim 3. US’575 further teaches that the side walls of the ceramic layer include a ring, see fig. 2b, which defines the inner region/interior volume and that the flange can include a protruding section, see fig. 2C and 5. Since the flange and protrusions are portions of a single part, the point at which the flange is considered to end and the protrusion is considered to start can be any point within the sidewall, which reads on wherein the flange further comprises: at least one protrusion extending from the flange and configured to contact the platen of the substrate support assembly, wherein the flange is characterized by a height of less than or about 50% of the height of the interior volume.

Regarding claim 5, the modified system of US’575 teaches the semiconductor processing system of claim 4. US’575 further teaches that the protrusion can have a height of about 3-30 microns (para. 36 and 47), which reads on wherein the at least one protrusion is characterized by a height of less than or about 0.5 mm.

Regarding claim 7, the modified system of US’575 teaches the semiconductor processing system of claim 1. 

US’575 does not teach an aperture defined through the cover plate along a sidewall of the cover plate.

However, US’575 teaches multiple embodiments where there is a sidewall around the inner region and embodiments where there is not a sidewall around the inner region (see fig. 4-5). Both configurations provide protection of the conductive wafer in the inner region (para. 41-47), therefore combining the configurations of figs. 4-5 such that portions of the sidewall are open (aperture) would be an obvious combination of two configuration each of which is taught by the prior art to be useful for the same purpose.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’575 to include an aperture defined through the cover plate along a sidewall of the cover plate because US’575 teaches multiple embodiments where there is a sidewall around the inner region and embodiments where there is not a sidewall around the inner region and it is prima facie obvious to combine two configuration each of which is taught by the prior art to be useful for the same purpose, in order to form a third configuration to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

Regarding claim 8, the modified system of US’575 teaches the semiconductor processing system of claim 1. US’575 further teaches the plasma resistant ceramic layer 209 on the top surface 210 may have a thickness of about 3-20 microns (para. 36), which reads on wherein the upper wall is characterized by a thickness of less than or about 2 mm.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US’575 as applied to claim 4 above, and further in view of Brueckner et al. US2004/0163669 (US’669).

Regarding claim 6, the modified system of US’575 teaches the semiconductor processing system of claim 4.

The modified method of US’575 does not teach a shadow ring, wherein on engagement of the shadow ring with the substrate support assembly, the shadow ring is maintained free of contact with the flange of the cover plate.

US’669 teaches a method of cleaning metal-containing deposits such as tantalum from a surface of a process chamber component (abstract). US’669 further teaches the support 114 may also comprise one or more rings, such as a cover ring 126 (shadow ring) and a deposition ring 128, that cover at least a portion of the upper surface 134 of the support 114 to inhibit erosion of the support 130. In one version, the deposition ring 128 at least partially surrounds the substrate 104 to protect portions of the support 114 not covered by the substrate 104. The cover ring 126 encircles and covers at least a portion of the deposition ring 128, and reduces the deposition of particles onto both the deposition ring 128 and the underlying support 114 (para. 37 see fig. 4).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’575 to include where the flange in direct contact with the platen and the interior volume is defined between the upper wall and the platen of the substrate support assembly because US’575 teaches a shadow ring, wherein on engagement of the shadow ring with the substrate support assembly, the shadow ring is maintained free of contact with the flange of the cover plate because US’699 teaches it inhibit erosion and deposition of particles on the support.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe US2014/0318575 (US’575).

Regarding claim 9, US’575 teaches a protective cover for an electrostatic chuck may include a conductive wafer and a plasma resistant ceramic layer on at least one surface of the conductive wafer (abstract). US’575 further a substrate support assembly 148 includes a mounting plate 162 supporting a pedestal 152, and an electrostatic chuck 150. The electrostatic chuck 150 further includes a thermally conductive base 164 bonded to a ceramic body (referred to as an electrostatic puck 166) via a bond 138. The substrate support assembly 148 is disposed in the interior volume 106 of the processing chamber 100 below the gas distribution assembly 130 (a semiconductor processing chamber). The substrate support assembly 148 holds a substrate during processing, and may additionally hold a protective cover (a cover plate) 144 during a cleaning process (para. 22-23, see fig. 1). FIGS. 2A-2C depict various views of one embodiment of a protective cover 205 for an electrostatic chuck. FIG. 2A depicts a top surface 210 and side walls 215 of the protective cover 205. FIG. 2B depicts a bottom surface 220 and side walls 215 of the protective cover 205. FIG. 2C depicts a cross sectional side view of the protective cover 205 (para. 28). The exterior top surface 210 and side walls 215 (a flange extending about an exterior region of the cover plate) of the protective cover 205 are composed of the plasma resistant ceramic layer 209. The bottom surface 220 of the protective cover includes an inner region 225 (interior volume) made up of the solid bulk conductive wafer 207 and an outer perimeter 230 made up of the plasma resistant ceramic layer 209 (para. 34). FIGS. 3-5 illustrate cross sectional side views of various embodiments for protective covers. FIG. 3 depicts a cross sectional side view of a protective cover 305 having a conductive wafer 307 completely coated on a top surface 310, side walls 315 and bottom surface 320 by a plasma resistant ceramic layer 309. Some plasma resistant ceramics such as YAG have a high hardness and will not wear out due to contact with an electrostatic chuck. If such plasma resistant ceramic materials are used, then prolonged contact of the plasma resistant ceramic layer 309 to the electrostatic chuck should not introduce particle contamination (para. 41). US’575 further shows that the ceramic coating 209/309/407/507 has a upper wall covering the inner region made up of the conductive material and therefore offset from the bottom of the sidewall around the inner region (an upper wall vertically offset from the flange, wherein an interior volume is defined by the cover plate recessed from the first surface of the flange) (see fig. 2-5, para. 41-47). Therefore, US’575 teaches a semiconductor processing chamber cover plate comprising: a flange extending about an exterior region of the cover plate; and an upper wall vertically offset from the flange, wherein an interior volume is defined by the cover plate recessed from the first surface of the flange. US’575 further teaches two different embodiments that include protrusions from the sidewall/flange, one where the protrusion extends below the sidewall, see fig. 5 and one where the protrusion extends under the inner region, see fig. 2C. Therefore, US’575 further teaches the flange defining a protrusion extending from a first surface of the flange.

Within the above discussed embodiments US’575 does not teach an embodiment where the flange defines a plurality of protrusions.

However, US’575 teaches two different embodiments that include protrusions from the sidewall/flange, one where the protrusion extends below the sidewall, see fig. 5 and one where the protrusion extends under the inner region, see fig. 2C). Both configurations provide protection of the conductive wafer in the inner region (para. 34-47). Therefore, one of ordinary skill in the art would know they could combine the embodiments of fig. 2 and 5 to include a plurality of protrusions.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’575 to include where the flange in direct contact with the platen and the interior volume is defined between the upper wall and the platen of the substrate support assembly because US’575 teaches the flange in direct contact with the platen and an alternative embodiment where the interior volume is defined between the upper wall and the platen of the substrate support assembly and it is prima facie obvious to combine two configuration each of which is taught by the prior art to be useful for the same purpose, in order to form a third configuration to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

Regarding claim 10, the modified system of US’575 teaches the semiconductor processing system of claim 9. US’575 further teaches that the protective layer of the cover can be made of a ceramic including plasma resistant ceramic materials (para. 23, 31-33). Therefore, US’575 further teaches wherein the cover plate comprises a ceramic.

Regarding claim 11, the modified system of US’575 teaches the semiconductor processing system of claim 9. US’575 further teaches that the cover is at least a few mm larger than the substrate support surface (para. 27), wherein a standard substrate diameter is 300mm. The thickness of the inner region can be between about 100 microns to about 2 mm (para. 30). Therefore US’575 further teaches wherein the interior volume is characterized by a height of less than or about 1.0% of a length of the cover plate.

Regarding claim 12, the modified system of US’575 teaches the semiconductor processing system of claim 11. US’575 further teaches that the side walls of the ceramic layer include a ring, see fig. 2b, which defines the inner region/interior volume and that the flange can include a protruding section, see fig. 2C and 5. Since the flange and protrusions are portions of a single part, the point at which the flange is considered to end and the protrusion is considered to start can be any point within the sidewall, which reads on wherein the flange is characterized by a height of less than or about 50% of the height of the interior volume.

Regarding claim 13, the modified system of US’575 teaches the semiconductor processing system of claim 9. US’575 further teaches the thickness of the extended portions from the sidewalls can be 3-30 microns and 10-20 microns respectively (para. 38 and 47), which reads on wherein the plurality of protrusions are characterized by a height of less than or about 1 mm.

Regarding claims 14-15, the modified system of US’575 teaches the semiconductor processing system of claim 9. 

US’575 does not teach an aperture defined through the cover plate along a sidewall of the cover plate, with regard to claim 14 and wherein the aperture is characterized by a diameter less than or about 50% of a height of the interior volume, with regard to claim 15.

However, US’575 teaches multiple embodiments where there is a sidewall around the inner region and embodiments where there is not a sidewall around the inner region (see fig. 4-5). Both configurations provide protection of the conductive wafer in the inner region (para. 41-47), therefore combining the configurations of figs. 4-5 such that portions of the sidewall are open (aperture) would be an obvious combination of two configuration each of which is taught by the prior art to be useful for the same purpose. The configuration of the apertures would be optimized to provide the desired protection.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’575 to include an aperture defined through the cover plate along a sidewall of the cover plate, with regard to claim 14 and wherein the aperture is characterized by a diameter less than or about 50% of a height of the interior volume, with regard to claim 15 because US’575 teaches multiple embodiments where there is a sidewall around the inner region and embodiments where there is not a sidewall around the inner region and it is prima facie obvious to combine two configuration each of which is taught by the prior art to be useful for the same purpose, in order to form a third configuration to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06 and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713